United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-2099
                         ___________________________

                                 Reginald Robinson,

                        lllllllllllllllllllll Plaintiff - Appellant,

                                            v.

                             Pulaski Technical College,

                       lllllllllllllllllllll Defendant - Appellee.
                                       ____________

                     Appeal from United States District Court
                  for the Eastern District of Arkansas - Jonesboro
                                   ____________

                            Submitted: October 11, 2017
                              Filed: October 17, 2017
                                   [Unpublished]
                                  ____________

Before COLLOTON, BOWMAN, and KELLY, Circuit Judges.
                        ____________

PER CURIAM.

      Reginald Robinson appeals the district court’s1 preservice dismissal, without
prejudice, of his pro se complaint. He also moves to supplement the record on appeal.

      1
       The Honorable D.P. Marshall Jr., United States District Judge for the Eastern
District of Arkansas.
       Upon de novo review, we conclude that the district court properly dismissed
Robinson’s complaint for lack of subject matter jurisdiction. See Laclede Gas Co. v.
St. Charles Cnty., Mo., 713 F.3d 413, 417 (8th Cir. 2013) (standard of review); see
also Fed. R. Civ. P. 12(h)(3) (dismissal for lack of subject matter jurisdiction).
Robinson did not assert a valid basis for federal question jurisdiction because he
relied on federal criminal statutes only, and because the complaint revealed a lack of
diversity. See 28 U.S.C. § 1331 (requirements for federal question jurisdiction);
Linda R.S. v. Richard D., 410 U.S. 614, 619 (1973) (private citizen lacks judicially
cognizable interest in prosecution of another); see also 28 U.S.C. § 1332
(requirements for diversity jurisdiction); Ryan v. Schneider Nat’l Carriers, Inc., 263
F.3d 816, 819 (8th Cir. 2001) (discussing diversity of citizenship). We also conclude
that the material proffered with Robinson’s motion to supplement the record would
not have affected the outcome.

     Accordingly, the judgment is affirmed, see 8th Cir. R. 47B, and Robinson’s
motion to supplement the record is denied as moot.
                     ______________________________




                                         -2-